                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                  *
ALIA SALEM AL-SABAH,                              *
                                                  *
                      Plaintiff,                  *
                                                  *
v.                                                *           Civil Case No.: SAG-17-730
                                                  *
JEAN AGBODJOGBE, et al.,                          *
                                                  *
                                                  *
                      Defendants.                 *
                                                  *
*      *       *       *       *      *       *       *       *      *       *       *       *

                                   MEMORANDUM OPINION

       Currently pending before the Court is the Request for Attorneys’ Fees filed by Plaintiff

Alia Salem Al-Sabah, ECF 169, in response to an Order issued by United States District Judge

Ellen L. Hollander on September 17, 2019, ECF 162. Defendants Jean Agbodjogbe, Nandi A.

Scott, N&A Kitchen, LLC, 5722 York Road, LLC, 9 Jewels, LLC, and ASA Foundation, Inc.,

have not filed an opposition or response, and the time to do so has now expired. No hearing is

necessary. See Local Rule 105.6 (D. Md. 2018). For the reasons set forth below, Plaintiff’s request

will be granted.

       In her Memorandum Opinion dated September 17, 2019, ECF 161, Judge Hollander ruled

“the Court shall order that defendants pay plaintiff’s attorney’s fees and costs associated with

preparing, filing, and responding to the Objection (ECF 154).” ECF 161 at 11. She ordered

plaintiff’s counsel to “submit a request for attorney’s fees, limited to litigation of the Objection,

and in conformance with the criteria in Local Rule 109.2(b).” Id.

       Plaintiff’s counsel has complied with that order. The Request for Attorneys’ Fees limits

the billing entries to those directly related to responding to the Objection. ECF 169 at 4-5. The
entries are not duplicative, as between the two attorneys working on the matter, and the total

number of hours expended on responding to the objection (7.8) is reasonable. Moreover, for the

purposes of the Request for Attorneys’ Fees only, Plaintiff’s counsel reduced their requested

hourly rates to rates within the “Guidelines Regarding Hourly Rates” in this Court’s Local Rules,

although the actual hourly rates paid by Plaintiff are higher. ECF 169 at 5-6. Accordingly, the

requested hourly rate for each attorney is also reasonable. As Defendants have not opposed either

the number of hours worked or the rates charged, and as the Court finds both to be appropriate and

reasonable, Plaintiff’s Request for Attorneys’ Fees will be granted, in accordance with Judge

Hollander’s ruling.

       A separate implementing Order follows.



Dated: October 30, 2019                                            /s/
                                                            Stephanie A. Gallagher
                                                            United States District Judge




                                                2
